Dausman, P. J.
This action was commenced by Nannie Frakes against William Petty and his wife Nancy Petty to recover possession of real estate. The defendants filed a counterclaim. Verdict and judgment for the plaintiff. A reversal is sought on the ground that the court erred in the instructions.
Appellants have informed this court that the bill of exceptions was prepared pursuant to §§664-667 Burns 1914, Acts 1911 p. 193; but no attempt has been made to set out the evidence or “a succinct recital of the substance” of any part thereof. The bill contains a recital to the effect that the plaintiff, introduced evidence tending to prove all the material averments of the complaint and tending to controvert the defendants’ evidence; and that the defendants introduced evidence tending to *426prove all the material averments of the counterclaim and tending to controvert the plaintiff’s evidence. It is clear, therefore, that the bill is insufficient to present any question for our consideration.
Counsel for appellant are not claiming anything under §691 Burns 1914, §650 R. S. 1881, but we deem it proper to observe that the bill is not sufficient even under that section. See Goshen Milling Co. v. Bailey (1917), 186 Ind. 377, 383, 114 N. E. 869; Atkinson v. Maris (1907), 40 Ind. App. 718, 723, 81 N. E. 745; Adams v. Vanderbeck (1896), 148 Ind. 92, 45 N. E. 645, 47 N. E. 24, 62 Am. St. 497; Geiger v. Huenneke (1896), 16 Ind. App. 326, 44 N. E. 1117.
Judgment affirmed.
McMahan, J., not participating.